DETAILED ACTION
This is the Office action based on the 16804939 application filed February 28, 2020, and in response to applicant’s argument/remark filed on August 12, 2022.  Claims 1, 3, 6, 8-10, 15, 17, 19 and 21-27 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 4-5, 7, 11-12, 14, 16, 18 and 20 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Interpretations
Claim 1 recites “wherein an addition ratio of the gas having the carbonyl bond with respect to a total flow rate of the mixed gas is adjusted thereby controlling an adhering amount of a reaction product containing the transition metal and adhering to a side wall of the opening in the mask and wherein the predetermined temperature is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching such that the reaction product is formed in a solid state””.  Since there is no other gas having the carbonyl bond except the gas having the carbonyl bond being added, for the purpose of examining it will be assumed that the term “addition ratio” refers to a ratio of the flow rate of the gas having the carbonyl bond with respect to the total flow rate of the mixed gas.  Since claim 1 does not specify a step of forming the carbon monoxide complex of the transition metal, the location of the carbon monoxide complex of the transition metal or when it is formed, for the purpose of examining it will be assumed that the carbon monoxide complex of the transition metal is any carbon monoxide complex of the transition metal that may or may not be formed during the etching of the substrate, e.g.  the carbon monoxide complex of the transition metal may be a carbon monoxide complex of the transition metal formed in another process that is different than the process described in claim 1 as long as a reaction product containing the transition material that adheres to a sidewall of the opening in the mask is in a solid state.      Furthermore, since claim 1 fails to recite a value for the predetermined temperature, the carbon monoxide complex of the transition metal, or the set pressure in the etching, for the purpose of examining it will be assumed that the predetermined temperature is any temperature as long as a reaction product containing the transition material that adheres to a sidewall of the opening in the mask is in a solid state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8-9, 15, 17, 19 and 21-27 rejected under 35 U.S.C. 103 as obvious over Surla et al. (U.S. PGPub. No. 20150371869), hereinafter “Surla”:--Claims 1, 5, 6, 8, 9, 13, 15, 21 : Surla teaches a method of etching a silicon-containing film on a substrate ([0001]) in a capacitively coupled plasma chamber ([0206, 0224]), comprisingproviding a mask layer comprising tungsten ([0208]) on a silicon-containing film, such as silicon oxide ([0052, 0161, 0208-0216, 0240]):etching the substrate through openings in the mask layer (Fig. 3b) by using a plasma formed from a gas mixture comprising a nitrogen-containing gas, such as C2F3N ([0216-0217, 0010-0034]), an oxidizer, such as CO, CO2, etc. ([0043-0045]), and an etch gas, such as CF4   or CH3F ([0100-0105, 0231]).     Surla further teaches that the substrate is maintained at -196°C-500°C ([0236]), and that the amount of the oxidizer is adjusted to between 0.01 % v/v to 99.99% v/v to produce an optimum result ([0232]).  In an embodiment, Surla teaches to use a mixture of a nitrogen-containing gas and an oxidizer, wherein the oxidizer flow is adjusted from 0-15 sccm while keeping the nitrogen-containing gas constant at 15 sccm ([0260]), wherein the etch rate may be increased by adding the additive gas, such as CH3F ([0261])     It is noted that tungsten is a transition metal, and CO and CO2 comprise a carbonyl bond.     Although Surla does not teach cooling the substrate to -196°C prior to the etching, since -196°C is much lower than room temperature, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pre-cool the substrate to such temperature prior to the etching.     Although Surla fails to teach that a temperature in the range -196°C-500°C is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of tungsten, since the gases and temperature taught by Surla are the same as Applicant’s, such result is inherent, as taught by Applicant.      It is noted that according to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).--Claim 3: Since the mask layer is expose to the plasma, the reaction product would contain the transition metal and C and O from the oxidizer.--Claim 17: Surla further teaches that a source power of 750W and a bias power of 1500W may be applied to the substrate ([0250]). --Claim 19: Since the plasma etches a silicon-containing layer, the reaction product would contain silicon.--Claims 22, 23, 24: Although Surla is silent about a reaction product containing the W/C/O complex product being vaporized, since Surla teaches the temperature of the substrate to 196°C-500°C, which may be much greater than a vapor pressure of such product, the W/C/O complex product may be vaporized and exhausted from the chamber.  It is noted that since the W/C/O complex product is exposed to ions in the plasma during the etching, it is inherently heated by the ion collision.--Claims 25, 26, 27: Since the etching process taught by Surla is the same as the etching process recited in claim 25, the forming of the transition metal/fluorine compound, its reaction with the silicon substrate, and the carbonylationof the transition metal re-adhered to the mask would inherently occur.
Claim 10 rejected under 35 U.S.C. 103 as obvious over Surla as plied to claim 8 above, and further in view of Kanarik et al. (U.S. Pat. No. 20130119018), hereinafter “Kanarik”:--Claim 10: Surla teaches the invention as above.  Surla further teaches to introduce the nitrogen-containing gas and the oxidizer gas together ([0229]) or separately ([0106]) and that the plasma may be pulsed ([0224]).    Surla fails to teach    Kanarik teaches that when plasma etching a substrate, it would be advantageous to pulse RF power and gas flows ([0016-0017]) to improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect ([0043]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and the gas flow because Kanarik teaches that this would advantageously improve ion-to-radical flux ratios, selectivity, uniformity and reverse RIE lag effect.      It is noted that this would comprise pulsing the etch gas while keeping the oxidizer and the nitrogen-containing gas flow constant.
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Surla is directed toward different purposes and objectives compared to the present invention and that “Surla generally teaches contrary to any interaction with the mask, because the described etching material has complete selectivity (“infinite selectivity” at the second sentence of [0261]) with respect to the other substrate materials (including the mask), particularly with the formed protective layer”, it has been established that where an examiner has reason to believe that a characteristic or functional limitation in a claim may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic the applicant is relying on for patentability. In re Best, 562 F.2d 1252, 1254-55 (CCPA 1977) (quoting In re Swinehart, 439 F.2d 210 (CCPA 1971). An examiner’s belief is reasonable where starting materials and processing of the prior art are so similar to those disclosed by the applicant that it appears that the claimed function or property would naturally result when conducting the process as taught in the prior art. See In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1326 (Fed. Cir. 1986); Best, at 1255.  “Inherency may supply a missing claim limitation in an obviousness analysis’ where the limitation at issue is ‘the natural result of the combination of prior art elements'.'''’ Id. (quoting PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194 (Fed. Cir. 2014).  In this case, since Surla discloses all features of Applicant’s invention, the characteristics that are claimed by Applicant are inherently present.         According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).--Regarding Applicant’s argument that “Surla provides absolutely no disclosure or suggestion of any interaction of any processing steps or materials to treat or form any compounds with tungsten or a transition metal of a mask material, nor is there any concern or objective provided in Surla with respect to any interaction with tungsten in a mask material”, it is noted that a prior art does not need to provide a motivation for every features in the prior art.  In this case, Surla clearly discloses a method of etching a silicon-containing film on a substrate ([0001]) in a capacitively coupled plasma chamber ([0206, 0224]), comprising providing a mask layer comprising tungsten ([0208]) on a silicon-containing film, such as silicon oxide ([0052, 0161, 0208-0216, 0240]):etching the substrate through openings in the mask layer (Fig. 3b) by using a plasma formed from a gas mixture comprising a nitrogen-containing gas, such as C2F3N ([0216-0217, 0010-0034]), an oxidizer, such as CO, CO2, etc. ([0043-0045]), and an etch gas, such as CF4   or CH3F ([0100-0105, 0231]), and  further teaches that the substrate is maintained at -196°C-500°C ([0236]), and that the amount of the oxidizer is adjusted to between 0.01 % v/v to 99.99% v/v to produce an optimum result ([0232]).  In an embodiment, Surla further teaches to use a mixture of a nitrogen-containing gas and an oxidizer, wherein the oxidizer flow is adjusted from 0-15 sccm while keeping the nitrogen-containing gas constant at 15 sccm ([0260]), wherein the etch rate may be increased by adding the additive gas, such as CH3F ([0261]).--Regarding Applicant’s argument that “Surla makes no mention of the mask formed of nickel or chromium”, this argument is not commensurate with the scope of the claim.--Regarding Applicant’s argument that “tungsten is not mentioned in connection with any examples”, it is noted that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).--Regarding Applicant’s argument that “Surla fails to disclose “the mask being formed of a transition metal that is one of tungsten, nickel and chromium, ... wherein an addition ratio of the gas having the carbonyl bond with respect to a total flow rate of the mixed gas is adjusted thereby controlling an adhering amount of a reaction product containing the transition metal ...,””, it is noted that the claim does not recite a step of adjusting of the addition ratio of the gas having the carbonyl bond with respect to a total flow rate of the mixed gas, nor identify the chemical composition of the reaction product containing the transition metal.  Surla clearly identify the need to control the amount of polymer by-products that adhere to the sidewall of a recess during etching ([0003-0006, 0192-0204, 0211, 0238, etc.]).--Regarding Applicant’s argument that “Surla teaches extremely broad temperature ranges”, Surla teaches that “The temperature and the pressure within the reaction chamber are held at conditions suitable for the silicon-containing film to react with the activated etching gas” and further teaches that “the substrate temperature in the chamber may range between about approximately −196° C. to approximately 500° C., preferably between approximately −120° C. to approximately 300° C., more preferably between approximately −100° C. to approximately 50° C.; and more preferably between approximately −10° C. to approximately 40° C. Chamber wall temperatures may range from approximately −196° C. to approximately 300° C. depending on the process requirements”.  Thus, Surla clearly teaches using an appropriate temperature range, which may be approximately −10° C. to approximately 40° C, depending on each application.      It is further noted that the temperature range recited in claim 1, i.e. “the predetermined temperature is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching such that the reaction product is formed in a solid state” is very vague and very broad, especially since claim 1 does not define the “carbon monoxide complex of the transition metal”.  Thus the probability is very high that the temperature range taught by Surla overlaps the temperature range indicated in claim 1.--Regarding Applicant’s argument that, when etching a substrate at an extremely low temperature, such as −196° C  when practicing the invention of Surla, one of skill in the art would not pre-cool the substrate to such extreme temperature prior to starting the etching during routine experimentation, this argument is not persuasive.  Surla clearly discloses “maintaining the substrate at a temperature ranging from approximately −196° C. to approximately 500° C” ([0112]) or “maintaining the substrate at a temperature ranging from approximately −100° C. to approximately 50° C”([0114]).  Bringing up the substrate to the process temperature at which the process is to be conducted prior to any processing is routine and well known in the art, see Min  (U.S. PGPub. No. 20190390343).  Surla further discloses to perform the etching in an Applied Materials  eMAXTM or Lam Research Dual CCP reactive ion etcher ([0206]).  Such etchers are known to have substrate cooling capability.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713